 

Exhibit 10.1

 

ROSENTHAL & ROSENTHAL, INC.

1370 BROADWAY

NEW YORK, NY 10018

 



  May 6, 2020





 

STEVEN MADDEN LTD.

STEVEN MADDEN RETAIL, INC.

DAMINEL M. FRIEDMAN ASSOCIATES, INC.

DIVA ACQUISITION CORP.

SML ACQUISITION CORP.

DOLCE VITA FOOTWEAR, INC.

DANIEL BARBARA ENTERPRISES, LLC

SCHWARTZ & BENJAMIN, INC.

BDS, INC.

QUINBY RIDGE ENTERPRISES, LLC

REPORT FOOTWEAR, INC.

B.B. DAKOTA, INC.

GREATS BRAND INC.

52-16 Barnett Avenue

Long Island City, NY 11104

 

Ladies and Gentlemen:

 

Reference is made to the Collection Agency Agreement entered into between
Rosenthal & Rosenthal, Inc. and Steven Madden Ltd., dated July 10, 2009, and
joined by each of the other undersigned affiliates of Steven Madden Ltd., as
amended and/or supplemented (the “Agreement”). This will confirm that, effective
the date hereof, Section 8.1 of the Agreement is hereby amended and restated as
follows:

 

“8.1. Advances. In our sole discretion, in accordance with the terms of this
Agreement, we will, from time to time, at your request, subject to the terms of
the Combined Charges Agreement, (i)  advance to you sums (“Advances”); and/or
(ii) cause to be opened for your account letters of credit issued by an L/C Bank
(“Letters of Credit”), provided that the aggregate amount of (x) the Advances
outstanding will not, after giving effect to such requested Advances, exceed the
lesser of (a) 85% of the aggregate Net Amount of Eligible Receivables
outstanding at the time of such request, less Reserves, if any (the “Receivables
Availability”); and (b) $50,000,000 less the outstanding amount of undrawn
Letters of Credit; and (y) the outstanding amount of undrawn Letters of Credit
will not, after giving effect to such requested Letters of Credit, exceed the
lesser of (a) the Receivables Availability; and (b) $15,000,000.”

 

Except as hereinabove specifically set forth, all of the terms and conditions of
the Agreement shall remain in full force and effect, and shall continue
unmodified.



        Very truly yours,       ROSENTHAL & ROSENTHAL, INC.       By:  /s/ Gary
Norman    Name: Gary Norman   Title: Executive Vice President

 

 



Agreed:

 

STEVEN MADDEN LTD.

STEVEN MADDEN RETAIL, INC.

DAMINEL M. FRIEDMAN ASSOCIATES , INC.

DIVA ACQUISITION CORP.

SML ACQUISITION CORP.

DOLCE VITA FOOTWEAR, INC.

DANIEL BARBARA ENTERPRISES , LLC

SCHWARTZ & BENJAMIN, INC.

BDS, INC.

QUINBY RIDGE ENTERPRISES, LLC

REPORT FOOTWEAR, INC.

B.B. DAKOTA, INC.

GREATS BRAND INC.







      By:   /s/ Arvind Dharia   Name: Arvind Dharia Title: CFO

 